UNPUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                          No. 17-1740


DAMIAN STINNIE, Individually, and on behalf of all others similarly situated;
DEMETRICE MOORE, Individually, and on behalf of all others similarly
situated; ROBERT TAYLOR, Individually, and on behalf of all others similarly
situated; NEIL RUSSO, Individually, and on behalf of all others similarly situated,

                        Plaintiffs - Appellants,

                v.

RICHARD D. HOLCOMB, in his official capacity as the Commissioner of the
Virginia Department of Motor Vehicles,

                        Defendant - Appellee.

------------------------------

THE INSTITUTE FOR JUSTICE; LAW PROFESSORS; VIRGINIA STATE
CONFERENCE OF THE NATIONAL ASSOCIATION FOR THE
ADVANCEMENT OF COLORED PEOPLE; ALABAMA APPLESEED
CENTER FOR LAW AND JUSTICE; AMERICAN CIVIL LIBERTIES UNION
FOUNDATION OF VIRGINIA; CENTER FOR CIVIL JUSTICE; CENTER FOR
JUSTICE; COLORADO CENTER ON LAW AND POLICY; EQUAL JUSTICE
UNDER LAW; FLORIDA LEGAL SERVICES, INC.; KANSAS APPLESEED
CENTER FOR LAW AND JUSTICE; LAWYERS' COMMITTEE FOR CIVIL
RIGHTS UNDER LAW; MISSISSIPPI CENTER FOR JUSTICE; NATIONAL
CENTER FOR LAW AND ECONOMIC JUSTICE; NORTH CAROLINA
JUSTICE CENTER; PUBLIC JUSTICE CENTER; SOUTH CAROLINA
APPLESEED CENTER FOR LAW AND JUSTICE; TEXAS APPLESEED;
TZEDEK DC; WASHINGTON LAWYERS' COMMITTEE OF CIVIL RIGHTS
AND URBAN AFFAIRS; WESTERN CENTER OR LAW & POVERTY,

               Amici Supporting Appellant.
Appeal from the United States District Court for the Western District of Virginia, at
Charlottesville. Norman K. Moon, Senior U.S. District Judge. (3:16-cv-00044-NKM-
JCH)


Argued: January 23, 2018                                          Decided: May 23, 2018


Before GREGORY, Chief Judge, and DUNCAN and FLOYD, Circuit Judges.


Dismissed and remanded by unpublished opinion. Judge Floyd wrote the majority
opinion, in which Judge Duncan joined. Chief Judge Gregory wrote a dissenting opinion.


ARGUED: Tennille Jo Checkovich, MCGUIREWOODS LLP, Richmond, Virginia, for
Appellants. Trevor Stephen Cox, OFFICE OF THE ATTORNEY GENERAL OF
VIRGINIA, Richmond, Virginia, for Appellee. ON BRIEF: Jonathan T. Blank,
MCGUIREWOODS LLP, Charlottesville, Virginia; Angela A. Ciolfi, Patrick S. Levy-
Lavelle, Mario D. Salas, LEGAL AID JUSTICE CENTER, Charlottesville, Virginia;
Leslie Kendrick, UNIVERSITY OF VIRGINIA SCHOOL OF LAW, Charlottesville,
Virginia, for Appellants. Mark R. Herring, Attorney General, Matthew R. McGuire,
Acting Deputy Solicitor General, OFFICE OF THE ATTORNEY GENERAL OF
VIRGINIA, Richmond, Virginia, for Appellee.            William R. Maurer, Bellevue,
Washington, Jeffrey Redfern, INSTITUTE FOR JUSTICE, Arlington, Virginia, for
Amicus The Institute for Justice. Frederick Liu, HOGAN LOVELLS US LLP,
Washington, D.C., for Amici Law Professors. Cynthia Cook Robertson, Robert C.K.
Boyd, Washington, D.C., Thomas V. Loran III, PILLSBURY WINTHROP SHAW
PITTMAN LLP, San Francisco, California, for Amici The Virginia State Conference of
the National Association for the Advancement of Colored People, Alabama Appleseed
Center for Law and Justice, American Civil Liberties Union Foundation of Virginia,
Center for Civil Justice, Center for Justice, Colorado Center on Law and Policy, Equal
Justice Under Law, Florida Legal Services, Inc., Kansas Appleseed Center for Law and
Justice, Lawyers’ Committee for Civil Rights Under Law, Mississippi Center for Justice,
National Center for Law and Economic Justice, North Carolina Justice Center, Public
Justice Center, South Carolina Appleseed Center for Law and Justice, Texas Appleseed
Center for Law and Justice, Tzedek DC, Washington Lawyers’ Committee for Civil
Rights and Urban Affairs, and Western Center on Law & Poverty.


Unpublished opinions are not binding precedent in this circuit.


                                            2
FLOYD, Circuit Judge:

       This case arises out of a constitutional challenge to Virginia Code § 46.2-395,

pursuant to which anyone who fails to pay court costs or fines imposed after a conviction

is subject to suspension of his or her driver’s license.          Plaintiffs Damian Stinnie,

Demetrice Moore, Robert Taylor, and Neil Russo owe court debts and, because of their

inability to pay, have had their licenses suspended. They allege that the statute violates

the Equal Protection and Due Process clauses of the Constitution. The district court

dismissed Plaintiffs’ case without prejudice.         Plaintiffs timely appealed.      For the

following reasons, we dismiss the appeal for lack of jurisdiction and remand the case to

the district court with instructions to allow Plaintiffs to amend their complaint.



                                               I.

       Virginia Code § 46.2-395 provides, in relevant part:

       (B) . . . [W]hen any person is convicted of any violation of the law of the
       Commonwealth or of the United States or of any valid local ordinance and
       fails or refuses to provide for immediate payment in full of any fine, costs,
       forfeitures, restitution, or penalty lawfully assessed against him, or fails to
       make deferred payments or installment payments as ordered by the court,
       the court shall forthwith suspend the person’s privilege to drive a motor
       vehicle on the highways in the Commonwealth. . . .

       (C) Before transmitting to the Commissioner a record of the person’s
       failure or refusal to pay all or part of any fine, costs, forfeiture, restitution,
       or penalty . . . , the clerk of the court that convicted the person shall provide
       or cause to be sent to the person written notice of the suspension of his
       license or privilege to drive a motor vehicle in Virginia, effective 30 days
       from the date of conviction, if the fine, costs, forfeiture, restitution, or
       penalty is not paid prior to the effective date of the suspension as stated on
       the notice. . . .


                                               3
         In their complaint, Plaintiffs alleged that they are indigent Virginia residents who

have had their driver’s licenses suspended for failure to pay court costs and fines imposed

following their convictions. Plaintiffs filed suit individually and on behalf of a class of

additional unnamed plaintiffs similarly situated against Virginia Department of Motor

Vehicles (“DMV”) Commissioner Richard Holcomb (“the Commissioner”) seeking

declaratory and injunctive relief. Notwithstanding the language of Virginia Code § 46.2-

395(B)—providing that the “court shall forthwith suspend” the driver’s licenses—

Plaintiffs alleged that it is the DMV, not the state court, that actually implements and

issues the orders of suspension. Further, Plaintiffs alleged that to remove the license

suspensions, they have to pay the amount owed to the court or establish an acceptable

payment plan, and pay a reinstatement fee to the DMV. Accordingly, Plaintiffs claimed

that Virginia Code § 46.2-395 violates the Due Process and Equal Protection clauses,

U.S. Const. amend. XIV, § 1. They asserted that it “unfairly punishes them for being

poor,” J.A. 11 ¶ 7, and traps them in a catch-22: because Plaintiffs do not have money to

pay court costs, they do not have driver’s licenses, and because they do not have driver’s

licenses, they are unable to obtain employment which would allow them to pay the court

costs.

         The Commissioner filed a motion to dismiss the complaint, and the district court

granted his motion without prejudice. It concluded that it lacked jurisdiction over the

claims against the Commissioner because the claims were barred by the Rooker-Feldman




                                              4
doctrine, * the Commissioner was entitled to Eleventh Amendment immunity, and

Plaintiffs lacked standing. In granting the motion to dismiss, the district court was

careful to note that “it may be possible to reconstitute [Plaintiffs’ claims] in a form and

against a defendant such that a lower federal court would have jurisdiction.” J.A. 608.

Plaintiffs then filed a Rule 59 and Rule 60 motion for reconsideration, along with several

supporting exhibits purporting to demonstrate the court’s jurisdiction.                The

Commissioner opposed this motion, and filed a motion to strike the exhibits. The district

court denied the motion for reconsideration and granted the motion to strike. This appeal

followed.



                                             II.

         The Commissioner argues that this Court lacks jurisdiction to consider Plaintiffs’

appeal because the district court’s dismissal without prejudice was not a final order. We

agree.

         28 U.S.C. § 1291 provides that the courts of appeals “shall have jurisdiction of

appeals from all final decisions of the district courts of the United States . . . .” The

finality requirement of § 1291 “advances the important interest of avoiding piecemeal

         *
         The Rooker-Feldman doctrine holds that “lower federal courts are precluded
from exercising appellate jurisdiction over final state-court judgments.” Thana v. Bd. of
License Comm’rs, 827 F.3d 314, 319 (4th Cir. 2016) (quoting Lance v. Dennis, 546 U.S.
459, 463 (2006) (per curiam)); see D.C. Court of Appeals v. Feldman, 460 U.S. 462
(1983); Rooker v. Fid. Tr. Co., 263 U.S. 413 (1923). Here, the district court concluded
that Plaintiffs were challenging a state court judgment because it was the state court that
actually suspended the licenses.


                                             5
review of ongoing district court proceedings.” MDK, Inc. v. Mike’s Train House, Inc., 27
F.3d 116, 119 (4th Cir. 1994). We recently had the opportunity to examine at length the

circumstances in which a dismissal without prejudice is considered a final judgment for

purposes of appeal. See Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619 (4th Cir.

2015). In Goode, we held that “[a]n order dismissing a complaint without prejudice is

not an appealable final order under § 1291 if ‘the plaintiff could save his action by merely

amending his complaint.’ ” Id. at 623 (quoting Domino Sugar Corp. v. Sugar Workers

Local Union 392 of United Food & Commercial Workers Int’l Union, 10 F.3d 1064,

1066–67 (4th Cir. 1993)).       If “ ‘the grounds of the dismissal make clear that no

amendment could cure the defects in the plaintiff’s case, the order dismissing the

complaint is final in fact’ and therefore appealable,” but a “ ‘plaintiff may not appeal the

dismissal of his complaint without prejudice unless the grounds for dismissal clearly

indicate that no amendment [in the complaint] could cure the defects in the plaintiff’s

case.’ ” Id. (quoting Domino Sugar, 10 F.3d at 1066–67) (alterations in original).

       We also noted that dismissals are generally final and appealable “in cases in which

the district court granted a motion to dismiss on procedural grounds that no amendment

to the pleadings could cure,” but that dismissals without prejudice are not final “in cases

in which the district court granted a motion to dismiss for failure to plead sufficient facts

in the complaint . . . .”     Id. at 624.   This approach “requires us to examine the

appealability of a dismissal without prejudice based on the specific facts of the case in

order to guard against piecemeal litigation and repetitive appeals.” Chao v. Rivendell

Woods, Inc., 415 F.3d 342, 345 (4th Cir. 2005).

                                             6
       The district court here determined that the complaint did not sufficiently allege

subject matter jurisdiction. Based on the facts of this case and the district court’s grounds

for dismissal, we agree with the district court that it “may be possible to reconstitute

[Plaintiffs’ claims] in a form and against a defendant such that a lower federal court

would have jurisdiction.”     J.A. 608; see also J.A. 574 (granting motion to dismiss

“[b]ecause jurisdiction is absent from the current iteration of this lawsuit . . .”) (emphasis

added). The grounds for dismissal do not “clearly indicate that no amendment [in the

complaint] could cure the defects in the plaintiff’s case,” Goode, 807 F.3d at 623

(internal quotation marks omitted), and thus appellate jurisdiction is lacking.

       Plaintiffs argue that the district court’s dismissal was a final order because it

dismissed their “case” without prejudice rather than merely dismissing their “complaint.”

Reply Br. 20. We have noted that there is a “difference between an order dismissing an

action without prejudice and one dismissing a complaint without prejudice,” Chao, 415
F.3d at 345, and that “courts have generally considered the former, but not the latter,

appealable,” Goode, 807 F.3d at 624. But we followed that statement by noting that

whether the district court merely dismissed the complaint or dismissed the action as a

whole “is essentially one way of determining whether ‘the grounds of the dismissal make

clear that no amendment could cure the defects in the plaintiff’s case, [such that] the

order dismissing the complaint is final in fact and [appellate jurisdiction exists].’ ” Id.

(quoting Domino Sugar, 10 F.3d at 1066–67) (alterations in original).

       Thus, the district court’s dismissal of the “case” without prejudice is not

dispositive of our inquiry. Indeed, the district court in Goode also specifically dismissed

                                              7
the plaintiff’s “case” without prejudice—not simply his complaint. See Goode v. Cent.

Va. Legal Aid Soc’y, Inc., No. 3:14cv281-HEH, 2014 WL 3945870, at *7 (E.D. Va. Aug.

12, 2014) (“Accordingly, Defendant’s Motion to Dismiss is granted and the case is

dismissed without prejudice.”). This Court nevertheless concluded that the dismissal

without prejudice was not a final, appealable judgment because the plaintiff “could have

amended his complaint to cure the pleading deficiencies that the district court identified.”

Goode, 807 F.3d at 624. There, like here, the grounds for dismissal did not make clear

that “no amendment could cure the defects in the plaintiff’s case,” and therefore the order

dismissing the case was not a final order. Id. at 625 (quoting Domino Sugar, 10 F.3d at

1066).

         Finally, we make clear that here, like in Goode, we “assume without deciding that

the district court applied the correct legal standards in assessing the motion to dismiss,”

and our discussion “should not be read to indicate that we would hold that the district

court’s analysis was free from error were we to consider [the appeal] on the merits.” Id.

at 625 n.5. Although the parties disagree as to whether the district court erred in its legal

analysis in granting the Commissioner’s motion to dismiss, “allowing appellate

jurisdiction to rest on an argument that the district court had applied an improper [legal

analysis] would paradoxically require this Court to assess the merits of the district court’s

decision in order to determine whether we have jurisdiction to do so—putting the cart

before the horse.” Id. at 625–26. Therefore, we express no opinion as to the correctness

of the district court’s decision.



                                             8
       Because we conclude that Plaintiffs may be able to cure the deficiencies identified

by the district court by amending their complaint, we conclude that the district court’s

dismissal without prejudice was not a final, appealable order and that we lack appellate

jurisdiction.



                                            III.

       For the foregoing reasons, Plaintiffs’ appeal is

                                                          DISMISSED AND REMANDED.




                                             9
GREGORY, Chief Judge, dissenting:

       I respectfully dissent because I would conclude that the district court’s dismissal

of Plaintiffs’ case for lack of jurisdiction is an appealable final order. The district court’s

grounds for dismissal do not rest on the sufficiency of the plaintiffs’ factual pleadings;

they instead rest on, in the court’s words, the “text and structure” of Va. Code Ann.

§ 46.2-395(B). See Stinnie v. Holcomb, No. 16-44, 2017 WL 963234, at *12–13 (W.D.

Va. Mar. 13, 2017). Because no factual allegation is going to alter the text and structure

of the state statute, no amendment to the complaint can cure the perceived jurisdictional

defects. Therefore, I would conclude that the dismissal is an appealable final order over

which this Court has appellate jurisdiction and, unlike the majority, decide whether the

dismissal was proper. As to the district court’s grounds for dismissal, I would reverse

and remand because the court erred on Rooker-Feldman, standing, and sovereign

immunity.



                                              I.

                                              A.

       Each year, the Commonwealth of Virginia imposes approximately half a billion

dollars’ worth of fees and fines in traffic and criminal court. J.A. 13. The number and

amount of these fees have grown over time and now fund a wide range of basic

government operations and services. These fees include reimbursing the state for the

appointment of counsel for indigent defense, as well as courthouse construction fees,

courthouse security fees, criminal justice academy training fees, fixed misdemeanor fees,

                                              10
electronic summons fees, more-time-to-pay fees, and jail admissions fees, among a host

of others. J.A. 14, 103–47. The stacking of these fees, along with interest, on top of

offense-specific penalties, means that even a minor traffic violation could spiral out of

control, to the tune of hundreds, or eventually thousands, of dollars. State courts do not

appear to consider defendants’ poverty as they impose fines and fees. J.A. 17.

       To incentivize payment, the state punishes each and every individual who defaults

by automatically suspending his or her driver’s license, regardless of the reason for the

default. When a scheduled payment is not received by the due date, the state court’s

monitoring system automatically transmits an electronic notice to the Department of

Motor Vehicles (DMV), indicating that the individual’s driver’s license has been

suspended for failure to pay court debt. Va. Code Ann. §§ 46.2-395(B), (C). The DMV

then updates its license database in accordance with the notice, thereby effectuating the

suspension for all practical purposes, including for law enforcement. No notice of default

is given to the driver, and no process exists for the driver to explain or contest the late

payment before the DMV records the suspension. The DMV does not reinstate any

suspended license until all debts owed to all state courts are current and the driver has

paid a reinstatement fee of at least $145 to the DMV. J.A. 41.

       This license-for-payment scheme, therefore, does not differentiate between those

unable to pay from those unwilling to pay. By suspending the licenses of those who

cannot pay for reasons outside of their control, the state traps thousands of Virginians in a

nightmarish spiral for which there is no apparent exit. The license suspensions make it

difficult, or even impossible, to maintain employment. For instance, in the Richmond

                                             11
area, only 27% of all jobs are accessible within 90 minutes of travel on public

transportation. J.A. 46. For less urbanized areas, the share of accessible jobs is of course

even lower. The inability to secure employment further undermines any ability to pay off

court debt, which leads to the perpetual accrual of interest.       J.A. 16.   Then, when

individuals drive on suspended licenses out of ignorance 1 or desperation, they receive

additional penalties and spiral further into insolvency.

       The four named plaintiffs exemplify this phenomenon.

       Mr. Robert Taylor is a 28-year-old veteran of the National Guard who attended

classes at Virginia Commonwealth University until he was forced to drop out for

financial reasons. J.A. 26. He began working part-time for T-Mobile, earning $9 an

hour. His license was suspended for failure to pay court debt stemming from a license-

plate violation. He was then convicted of driving with a suspended license, triggering

additional debt. Mr. Taylor managed to pay the debt from the license plates, which

allowed his license to be reinstated. However, Mr. Taylor could not afford to pay the

fees for the suspended license citation, and his license was suspended again. Mr. Taylor

partially paid off that debt before he had to take medical leave and ultimately lost his job

at T-Mobile for health reasons. He then received additional citations for driving on a

suspended license before he stopped driving altogether to avoid more citations and fees.


       1
         Neither the court nor the DMV sends any notice of default or suspension to the
driver when a payment becomes overdue and the suspension takes effect. Instead, the
state court only informs the driver prospectively, when the fine is first imposed, that her
license will be suspended if payment is not made in full.


                                             12
Since then, Mr. Taylor’s inability to drive has prevented him from getting a job on

several occasions, as he could not drive to an interview out-of-town or have reliable

transportation to work. He was also rejected by an employer after a background check

revealed pending charges for driving while suspended. Mr. Taylor now has no income

and is saddled with $5,000 in medical expenses and $10,000 in student loans. He

currently owes approximately $4,400 in court debt; and although he inquired about

payment plans, he could not afford the initial down payment that was required by the

only available plan. Neither the state court nor the DMV ever assessed his ability to pay

when assessing fees, suspending his license, or determining a payment plan.

      Mr. Neil Russo is a 61-year-old cancer survivor who also suffers from Wilson’s

disease, a rare genetic disorder that causes kidney and liver problems and chronic pain.

J.A. 31. In 2006, Mr. Russo was diagnosed with prostate cancer, lost his job at the

National Counterterrorism Center, and accrued over $300,000 in medical debt. His sole

source of income thereafter has been a monthly Social Security Disability check for $482.

After losing his job, Mr. Russo was fined for issuing bad checks and speeding, among

other violations. The state courts did not consider whether Mr. Russo was indigent

before assessing the court costs and fines, which he could not afford to pay because his

illnesses prevented him from working. The state automatically suspended Mr. Russo’s

driver’s license when he defaulted. Mr. Russo continued to drive, in part because he

needed transportation to his medical appointments. He was then cited for driving with a

suspended license and was assessed an additional $150 fine and $202 in various add-on

fees. In total, Mr. Russo now owes nearly $5,000 in court debt. He has proactively

                                           13
requested payment plans, which were unavailable or required prohibitively high monthly

or down payments. Now, Mr. Russo is unable to drive to his medical appointments and

cannot obtain any employment that requires driving.

       Ms. Demetrice Moore, a 33-year-old single mother of two, was convicted of grand

larceny in 2002, for which she has completed her sentence but has not yet paid the cost of

her court-appointed counsel. J.A. 23. Despite having concluded that she was indigent,

the court did not consider Ms. Moore’s ability to pay when setting court fees. After

completing her sentence, Ms. Moore moved to New York for six years before returning

to Virginia with a New York driver’s license. When she tried to switch to a Virginia

license, the DMV determined that Ms. Moore was not eligible to drive in Virginia, due to

her outstanding court debt. However, Ms. Moore’s job as an in-home certified nursing

assistant, which paid her $8 an hour, required her to drive to work. Ms. Moore continued

to drive, receiving several citations for driving on a suspended license. As a result, her

court debt has ballooned to $4,467. Not wanting to accrue more citations, Ms. Moore no

longer drives and cannot work as an in-home nursing assistant. Her family’s only source

of income now is her daughter’s Supplemental Security Income (SSI) check and food

stamps. The state court did not take Moore’s indigence into account while determining

payment options, and she cannot afford the only payment plan available, which requires a

minimum payment of $100 per month.

       Mr. Damian Stinnie was earning approximately $300 per week at minimum wage

jobs when a state court imposed a total of $1,002 for three traffic infractions. J.A. 16–17.

The total had to be paid in full within thirty days, and the courts did not inform Mr.

                                            14
Stinnie of any other option, such as community service or a payment plan. At no point

did the state consider Mr. Stinnie’s financial circumstances before either assessing the

fees or suspending his license. In 2013, Mr. Stinnie, unaware that the system had

automatically suspended his license, received a citation for driving while suspended. A

week after Mr. Stinnie was diagnosed with lymphoma, the court imposed $150 in fines

and $117 in fees for the citation.

       For the next two years, Mr. Stinnie and his twin brother were homeless and

regularly lived out of a jointly-owned used car because no other housing options were

available. J.A. 19. In 2016, Mr. Stinnie was again cited for driving with a suspended

license. The court did not set a fine but imposed $151 in court fees, even though the

court recognized his indigent status when it appointed counsel. Mr. Stinnie could not

afford to pay those fees and has now accrued over $1,500 in court debt to four different

state courts, each of which has ordered a suspension of his license. Mr. Stinnie’s only

source of income is food stamps and SSI of $750 a month, which he uses for food,

clothing, and shelter. None of the four state courts have a payment plan or alternative

that Mr. Stinnie is able to afford.

                                          B.

       Alleging violations of their due process and equal protection rights under the

Fourteenth Amendment, Plaintiffs filed a putative class action complaint against DMV

Commissioner Richard Holcomb, in his official capacity. J.A. 55–62. Plaintiffs claim

that the Commissioner, in implementing Va. Code Ann. § 46.2-395, unlawfully punishes



                                          15
their poverty by effectuating suspensions without distinguishing between those unwilling

to pay and those unable to pay.

       Plaintiffs seek numerous remedies: (1) a judgment declaring that the suspension

scheme is unlawful, (2) an injunction ordering the Commissioner to stop processing

further suspensions under the unlawful scheme, (3) an injunction reinstating licenses that

have been suspended based on unpaid court debt, and (4) an injunction directing the

Commissioner to waive reinstatement fees. J.A. 62–63.

       The district court indicated that the lawsuit may well have merit but dismissed it

on three jurisdictional grounds that are now on appeal. Stinnie, 2017 WL 963234, at *1.

First, the district court held that it did not have subject matter jurisdiction because the

Rooker-Feldman doctrine prevents the lower federal courts from reviewing state court

judgments. Second, the district court held that Plaintiffs did not have standing because

their injuries are not fairly traceable to or redressible by the Commissioner because state

courts are responsible for suspending Plaintiffs’ licenses under Virginia law, not the

DMV. Third, the district court held that the Commissioner is entitled to sovereign

immunity under the Eleventh Amendment because he lacks a sufficient connection to the

challenged state action. The district court noted that the dismissal was without prejudice

and that an amendment might cure the jurisdictional defects.

       Plaintiffs argue on appeal that the district court erred on all three jurisdictional

grounds. The Commissioner argues that this Court lacks appellate jurisdiction because

the district court’s ruling was not an appealable final order. Response Br. at 26. The



                                            16
Commissioner also argues in the alternative that the district court was correct to dismiss

the case on all three grounds.



                                             II.

       Like the majority, I first address this Court’s appellate jurisdiction before

considering the district court’s grounds for dismissal. The majority is of course correct

that “[a]n order dismissing a complaint without prejudice is not an appealable final order

under [28 U.S.C.] § 1291 if ‘the plaintiff could save his action by merely amending his

complaint.’” Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623 (4th Cir.

2015). To determine whether a dismissal is appealable, this Court asks whether “the

grounds of the dismissal make clear that no amendment could cure the [perceived]

defects in the plaintiff’s case.” Id. (quoting Domino Sugar Corp. v. Sugar Workers Local

Union 392, 10 F.3d 1064, 1066 (4th Cir. 1993)). In this case, any amendment to the

complaint would clearly be futile because the district court’s grounds for dismissal do not

turn on factual allegations. Therefore, unlike the majority, I would conclude that the

dismissal is a final order and that this Court has jurisdiction under § 1291.

       The district court’s grounds for dismissal are animated by two primary concerns.

First, the district court noted that Plaintiffs seek relief from the suspension of their

licenses. Second, the court concluded that the text of the state statute authorizes state

courts, not the DMV, to issue such suspensions. See Va. Code Ann. § 46.2-395(B)

(“[T]he court shall forthwith suspend the person’s privilege to drive a motor vehicle on

the highways in the Commonwealth.”).

                                             17
       In the district court’s view, those two considerations combine to create three fatal

jurisdictional flaws. First, they indicate that Plaintiffs are functionally appealing state

court judgments to a federal district court, rather than to state appellate courts and

eventually to the Supreme Court. Stinnie, 2017 WL 963234, at *11. For the district court

to usurp the Supreme Court’s jurisdiction over state court judgments would violate the

Rooker-Feldman doctrine. See generally D.C. Court of Appeals v. Feldman, 460 U.S.
462 (1983); Rooker v. Fid. Tr. Co., 263 U.S. 413 (1923). Second, because it is the state

courts that issue suspensions under § 46.2-395, the Commissioner of the DMV did not

cause Plaintiffs’ injuries and cannot redress them. Stinnie, 2017 WL 963234, at *15.

Under that rationale, Plaintiffs would lack standing to sue the Commissioner. Finally, the

district court concluded that the DMV Commissioner was immune from suit because he

lacks a sufficient connection to the suspension to be sued under the Ex parte Young

exception to sovereign immunity. Stinnie, 2017 WL 963234, at *19; see Ex parte Young,

209 U.S. 123, 159–60 (1908); McBurney v. Cuccinelli, 616 F.3d 393, 396 (4th Cir. 2010).

       No amendment to the pleadings can mitigate the two concerns driving the district

court’s analysis. First, as to seeking relief from the license suspensions, that is Plaintiffs’

entire case. Clearly, no case or controversy would remain if the amended complaint

somehow dropped that central premise. Second, no change in factual pleadings will alter

the plain text of § 46.2-395, which specifically authorizes state courts to issue

suspensions. Under the standards that the district court has imposed, there is simply no

way for Plaintiffs to survive a motion to dismiss for lack of jurisdiction.



                                              18
       The district court’s analysis seems to suggest that perhaps the state court, rather

than the DMV Commissioner, is the proper party to sue. However, that suggestion is a

red herring at best.

       First, even if Plaintiffs were to amend their complaint to add the state court, the

district court’s application of the Rooker-Feldman doctrine would be unaffected. Indeed,

Feldman itself involved a suit against a state court and its individual judges. See 460
U.S. at 473, n.8. Under the district court’s rationale, the state court would still be the

entity responsible for the suspensions, and Plaintiffs would still be challenging the

suspensions outside of the vertical appellate process. The identity of the defendant is

simply immaterial to the district court’s Rooker-Feldman analysis, which asks only

whether a state court ordered the suspensions.

       Second, suing the state court would not help Plaintiffs establish standing under the

district court’s standard. Under Virginia law, the Commissioner of the DMV is the sole

entity responsible for the act of reinstating Plaintiffs’ licenses. See Va. Code Ann.

§ 46.2-395(B), (D).     If Plaintiffs were to sue the state court, they would fail to

demonstrate redressability under the district court’s standard because the statute

authorizes the Commissioner, not the state court, to collect reinstatement fees, aggregate

payment notices from all state courts, and reinstate licenses. Va. Code Ann. § 46.2-

395(B), (C), (D). In other words, the district court has created an anomalous situation

where the Commissioner cannot be sued because he is not responsible for suspensions

and the state courts cannot be sued because they are not responsible for reinstatements.

Either way, the district court’s rationale results in a lack of standing and a dismissal.

                                              19
       Similarly, suing the state court also would not allow Plaintiffs to surmount the

district court’s sovereign immunity hurdle.         Under the district court’s rationale, the

Commissioner is immune because the statute authorizes the state court to issue

suspensions, and the Commissioner therefore lacks a sufficient connection to the

challenged action. However, were Plaintiffs to sue the state court, the state court would

have immunity from any suit seeking the reinstatement of licenses because the

Commissioner is responsible for reinstatement, and the state court accordingly lacks the

requisite relationship. As with standing, the district court has trapped Plaintiffs in a

catch-22.

       Neither the majority, nor the district court, nor the parties have identified exactly

how Plaintiffs could plausibly “reconstitute” their complaint in a form that would cure

the perceived jurisdictional defects. I likewise fail to see how Plaintiffs could survive a

motion to dismiss under the district court’s legal standards. See Stinnie, 2017 WL
963234, at *20; cf. Goode 807 F.3d at 625–28 (addressing each ground for dismissal and

noting how each defect may be cured). Because no amendment to Plaintiffs’ complaint

can cure the perceived jurisdictional defects, I would conclude that the dismissal is an

appealable final order and that this Court has jurisdiction to review it.



                                             III.

       I now address each of the three jurisdictional grounds on which the district court

dismissed the case: Rooker-Feldman, standing, and Eleventh Amendment sovereign



                                             20
immunity. For the reasons below, I would reverse on all three grounds and hold that the

district court does have jurisdiction over Plaintiffs’ claims.

                                              A.

       Rooker-Feldman is an exceedingly narrow doctrine that has no relevance to the

facts of this case. See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284

(2005) (“The Rooker-Feldman doctrine . . . is confined to cases of the kind from which

the doctrine acquired its name[.]”). The doctrine stands for the basic principle that the

U.S. Supreme Court is the only federal court with appellate jurisdiction over state court

decisions absent statutory authorization to the contrary. 2 Rooker, 263 U.S. at 415–16.

Thus, even when state courts err on questions of federal law, the proper jurisdictional

channel for review is to appeal to the state’s higher courts, if any, and eventually to the

U.S. Supreme Court. See 28 U.S.C. § 1257. In other words, Rooker-Feldman bars

district courts from entertaining a claim that is functionally a direct appeal seeking

reversal or modification of a state-court judgment. See Johnson v. De Grandy, 512 U.S.
997, 1005–06 (1994); Rooker, 263 U.S. at 416. But here, no state court has heard or

rendered a decision on Plaintiffs’ constitutional claims—and so, the district court cannot

possibly supplant the role of state appellate courts or the Supreme Court by exercising

jurisdiction over such independent claims.


       2
          In contrast, federal district courts are courts of original and concurrent
jurisdiction that ordinarily cannot review state court decisions for legal error. Federal
habeas review is an example of an exception to this rule because Congress has expressly
granted such jurisdiction. Thana v. Bd. of License Commissioners for Charles Cty., Md.,
827 F.3d 314, 319 (4th Cir. 2016).


                                              21
       The Supreme Court has only upheld applications of the Rooker-Feldman doctrine

in the two eponymous cases. See Exxon, 544 U.S. at 287. In Rooker, the Supreme Court

held that a federal district court did not have jurisdiction to declare a state court judgment

null and void on the ground that the state court erred in applying federal precedent. 263
U.S. at 415–16. In Feldman, the Supreme Court held that a federal district court could

not review the D.C. Court of Appeals’ decision to deny bar admission to an applicant.
460 U.S. at 463. However, Feldman also concluded that bar applicants could challenge

the constitutionality of the rule that the D.C. Court of Appeals was applying to deny

admission. Id. at 482–83.

       Since Feldman, the Supreme Court has sharply curtailed lower courts’ overzealous

application of the doctrine. In Exxon, the Supreme Court held that the doctrine should be

cabined to the facts of its two namesake cases because a more expansive interpretation

undercuts the concurrent jurisdiction of the lower federal courts. 544 U.S. at 283–84.

Indeed, the Supreme Court so dramatically narrowed the doctrine’s application that

Justice Stevens described Exxon as having “finally interred the so-called Rooker-Feldman

doctrine,” which “ha[d] produced nothing but mischief for 23 years.” Lance v. Dennis,

546 U.S. 459, 468 (2006) (Stevens, J., dissenting on other grounds).

       Under Exxon, Rooker-Feldman simply precludes parties who lose in state court

from commencing a lawsuit in federal district court and seeking reversal of the state

decision. 544 U.S. at 284, 287 n.2. Because the doctrine guards against district courts

serving a forbidden appellate function, it cannot preclude jurisdiction over issues and

claims which have never been ruled on by a state court. See Skinner v. Switzer, 562 U.S.
22
521, 532 (2011). Such cases simply lack a relevant state decision subject to reversal.

Dell Webb Communities, Inc. v. Carlson, 817 F.3d 867, 872 (4th Cir. 2016) (“[T]he

Petition does not challenge the state court decision. Rather, it disputes . . . questions that

were never litigated in the state court.”).

       Furthermore, the simple fact that a federal plaintiff’s suit would undermine the

correctness of a state court decision or otherwise frustrate its enforcement does not, by

itself, trigger Rooker-Feldman. Thana v. Bd. of License Commissioners for Charles Cty.,

Md., 827 F.3d 314, 322 (4th Cir. 2016) (rejecting argument that district court could not

rule in plaintiff’s favor without finding error by state court). As the Supreme Court held

in Exxon, “[i]f a federal plaintiff presents some independent claim, albeit one that denies

a legal conclusion that a state court has reached in a case to which he was a party, then

there is jurisdiction.” 544 U.S. at 293 (internal quotation marks and citation omitted).

“[T]he test is not whether the relief sought in the federal suit ‘would certainly upset’ the

enforcement of a state court decree, but rather whether the relief would ‘reverse or

modify’ the state court decree.” Adkins v. Rumsfeld, 464 F.3d 456, 464 (4th Cir. 2006)

(quoting Exxon, 544 U.S. at 284).

       Indeed, the Supreme Court has held that district courts have jurisdiction over

“independent claims,” including those that challenge the validity of “statute[s] or rule[s]

governing the [state court] decision” or the constitutionality of the process by which a

state court judgment is reached. Skinner, 562 U.S. at 532; see also Exxon, 544 U.S. at

288 (“The ‘so-called Rooker-Feldman doctrine’ does not deprive the Court of jurisdiction

to decide [plaintiff’s equal protection and due process] challenge to the [state’s]

                                              23
procedures.” (quoting Pennzoil Co. v. Texaco Inc., 481 U.S. 1, 18 (1987) (Scalia, J.,

concurring))). In Skinner, a state court twice denied a convicted defendant the right to

DNA testing, applying a state statute that limited such post-conviction relief. 562 U.S. at

527–29. The criminal defendant then sought injunctive relief in federal court under 42

U.S.C. § 1983, arguing for the first time that the state’s statutory restrictions on DNA

testing violated his Fourteenth Amendment due process rights. Id. at 529, 532. The

Supreme Court reversed the lower courts and held that Rooker-Feldman did not apply to

the defendant’s claim because he was not challenging the state court’s adverse

application of the statute but rather the constitutionality of the statute itself—an issue that

was not addressed by the state court. Id. at 532–33.

       Plaintiffs’ constitutional challenges to Virginia’s license-for-payment scheme are

indistinguishable from the independent claim at issue in Skinner. Here, Plaintiffs are also

not challenging the state court decisions themselves.           They do not contest their

convictions, the applicability of the assessed fines and fees, or their failure to make the

required payments. Rather, they challenge the statutory scheme, and the process it

provides, as violating their due process and equal protection rights. As in Skinner, there

is no state court judgment as to the claims brought in federal court. The absence of a

reviewable state judgment, by definition, means Rooker-Feldman cannot apply, for it

precludes only appellate review by district courts.

       The district court’s conclusion to the contrary rests on two legal errors, the first of

which is relying on Fourth Circuit precedent that predated Exxon. See Stinnie, 2017 WL
963234, at *12 (citing Jordahl v. Democratic Party of Virginia, 122 F.3d 192 (4th Cir.

                                              24
1997)). Those pre-Exxon cases are of questionable validity because the Fourth Circuit,

like other courts, had taken an overly expansive view of the doctrine before being

corrected by the Supreme Court. See Davani v. Va. Dep’t of Transp., 434 F.3d 712, 717–

18 (4th Cir. 2006) (discussing impact of Exxon on circuit precedent).             Citing such

precedent, the district court erroneously construed Rooker-Feldman as barring all federal

claims that undermine any action taken by a state court. After concluding that state

courts suspend driver’s licenses under Va. Code Ann. § 46.2-395, the district court

summarily concluded that the suspensions must necessarily be judicial acts and that

Plaintiffs must necessarily be seeking reversal of state court judgments. See Stinnie,

2017 WL 963234, at *12.          However, this ignores the Supreme Court’s specific

admonishment that the “character of the body” behind the challenged action is not

dispositive of the Rooker-Feldman question. 3 See, e.g., Feldman, 460 U.S. at 477. As

such, the district court failed to consider whether ruling in favor of Plaintiffs’

constitutional claims actually amounts to a reversal of a state court judgment.

       Second, the district court improperly viewed Rooker-Feldman through the lens of

abstention and preclusion principles.         Far from illustrating Rooker-Feldman’s


       3
          The Supreme Court has held that courts must look to the nature of the state
action, rather than the identity of the actor, in determining whether the challenged action
is of a “judicial” nature. See Verizon Maryland, Inc. v. Pub. Serv. Comm’n of Md., 535
U.S. 635, 644 n.3 (2002); Feldman, 460 U.S. at 482–83; see also Thana, 827 F.3d at
320–21. Notably, a court may nonetheless be engaged in non-judicial actions. Feldman,
460 U.S. at 486. Here, the Court need not decide whether the state court’s automatic
transmission of a suspension order to the DMV upon a defaulted payment constitutes a
judicial action because, as discussed above, Plaintiffs are bringing independent claims.


                                            25
“underlying principles and functions,” Stinnie, 2017 WL 963234, at *13, the possibility

that state courts could hear or could have heard Plaintiffs’ constitutional claims is

irrelevant. Indeed, that is precisely the mistake that the Supreme Court sought to correct

in Exxon. There, the Supreme Court held that Rooker-Feldman should not be used to

undermine the federal district court’s role as a court of concurrent jurisdiction. 544 U.S.

at 284. Accordingly, the fact that a state court is an alternative forum does not deprive

federal courts of jurisdiction. Id. at 292 (distinguishing Rooker-Feldman from comity

and abstention doctrines). Similarly, the possibility that Plaintiffs could have raised their

claims during their previous state proceedings is irrelevant because Rooker-Feldman is

also analytically distinct from preclusion, which is not a jurisdictional concept. Exxon,
544 U.S. at 293. Because preclusion principles do not determine the scope of Rooker-

Feldman, the fact that a plaintiff could have raised his federal claim in a state proceeding

also does not deprive lower federal courts of jurisdiction. See Skinner, 562 U.S. at 533 n.

11 (“Even if [plaintiff could have raised federal claim in state court], ‘Rooker-Feldman is

not simply preclusion by another name.’” (quoting Lance, 546 U.S. at 466)). While a

district court may ultimately be bound by the preclusive effects of a state-court judgment,

it nonetheless retains jurisdiction over the claim. Thus, whether Plaintiffs could have

raised their constitutional challenges in a state court before or after the suspension of their

licenses is immaterial for jurisdictional purposes.

       In sum, Rooker-Feldman is a narrow doctrine that the district court improperly

used to abrogate its own concurrent jurisdiction. Accordingly, I would hold that the

district court erred in dismissing the case on this ground.

                                              26
                                             B.

       The district court also erred in dismissing Plaintiffs’ case for lack of standing,

specifically for failure to demonstrate traceability (or causation) and redressability. Here,

the Commissioner is at least in part responsible for causing Plaintiffs’ alleged injuries,

and granting Plaintiffs’ their requested relief would eliminate most if not all of the harms

caused by Virginia’s license-for-payment scheme.

                                              1.

       To establish standing, Plaintiffs must show that their injuries are “fairly traceable”

to the Defendant. Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528
U.S. 167, 180 (2000). That is, the challenged action by the defendant must be “at least in

part responsible for frustrating [the plaintiff’s] attempt to fully assert” his or her rights,

“notwithstanding the presence of another proximate cause.” Libertarian Party of Va. v.

Judd, 718 F.3d 308, 316 (4th Cir. 2013). Thus, causation may be established even when

there are multiple contributory or independent causes of injury. Id. (citing Bennett v.

Spear, 520 U.S. 154, 168–69 (1997)). Standing also does not require that a defendant’s

actions be a proximate cause. Id. at 315–16.

       Consistent with those principles, the Fourth Circuit has held that a plaintiff has

standing to sue individuals or entities involved in the implementation of an unlawful

scheme, notwithstanding any third party’s role in creating the scheme and setting it in

motion. Doe v. Va. Dep’t of State Police, 713 F.3d 745, 757 (4th Cir. 2013). In Doe, the

plaintiff asserted a due process challenge against the listing of her name on a sex-offender

registry.   Id. at 750–52.    This Court held that she had standing to sue the police

                                             27
superintendent whose only role was to maintain the offender registry—even though the

police department merely received offender data and did not make any classification

decisions. Id. at 757–58.

       Here, the role of the DMV Commissioner is no different from that of the police

superintendent in Doe.      Like the superintendent who maintained the registry, the

Commissioner maintains a database of individual driver profiles and updates their

statuses based on information received from state courts.              Neither the police

superintendent in Doe nor the DMV Commissioner here has any discretion to decide

which individuals should be listed as an offender or debtor, respectively. And in both

cases, the database manager effectuates the harmful consequences of court-determined

designations by making the information available and accessible to the public or to law

enforcement.    As the district court correctly acknowledged, without the database,

Plaintiffs would not have been penalized or incarcerated for continuing to drive and

would still have the ability to drive to their work or to their medical appointments without

being cited. See Stinnie, 2017 WL 963234, at *16 (citing Barden v. Virginia, 64 Va.

App. 700, 702 (Ct. App. 2015) (noting that law enforcement officers use DMV’s

database to ascertain validity of licenses)); Va. Code Ann. § 46.2-301(C) (providing for

mandatory minimum jail term of 10 days for repeat offenders). The fact that a third party

makes the initial suspension decision does not undermine the Commissioner’s own role

in responding to and acting on that decision.

       In addition to maintaining the DMV database, the Commissioner has sole

responsibility for reinstating licenses and for collecting related reinstatement fees. Va.

                                            28
Code Ann. § 46.2-395(B). The fee is at least $145 and is not imposed by the state courts.

For individuals who have little to no income, the reinstatement fee alone deprives them of

their ability to drive as a consequence of their poverty. See Judd, 718 F.3d at 316

(holding that residency requirement caused injury to plaintiff’s First Amendment rights

even if other obstacles to plaintiff’s exercise of his rights remain). Accordingly, the

district court’s conclusion that Plaintiffs’ injuries are solely caused by third-party action

is clearly untenable.

       Quite simply, Plaintiffs’ injuries are traceable to the DMV Commissioner because,

without his actions, Plaintiffs would be able to drive without paying a reinstatement fee

and without fear of being cited, fined, and possibly incarcerated for driving on a

suspended license.

                                             2.

       Plaintiffs must also show that “it is likely, as opposed to merely speculative, that

the injury will be redressed by a favorable decision.” Friends of the Earth, 528 U.S. at

181. For purposes of redressability, it is enough that the relief being sought “would

abat[e] current violations and prevent[] future ones,” such as by deterring future

violations.   Id. at 188.   Additionally, the plaintiff need “not show that a favorable

decision will relieve his every injury.” Larson v. Valente, 456 U.S. 228, 242–43 & n.15

(1982); accord Regents of Univ. of California v. Bakke, 438 U.S. 265, 280 n.14 (1978).

Instead, “[t]the redressability requirement ensures that a plaintiff ‘personally would

benefit in a tangible way from the court’s intervention.’” Friends of the Earth, Inc. v.

Gaston Copper Recycling Corp., 204 F.3d 149, 162 (4th Cir. 2000) (en banc). Here, the

                                             29
requested relief would functionally reinstate Plaintiffs’ driving privileges and prevent

future suspensions or, at minimum, remove an obstacle to the restoration of their licenses.

Accordingly, I would reverse the district court’s conclusion that a favorable ruling would

not redress Plaintiffs’ injuries.

       As the Supreme Court and this Court have held, an injury is redressible if a

favorable court ruling would frustrate the implementation of the challenged statute or

action. See Metro. Wash. Airports Auth. v. Citizens for Abatement of Aircraft Noise, Inc.,

501 U.S. 252, 264–65 (1991); Cooksey v. Futrell, 721 F.3d 226, 238 (4th Cir. 2013). In

Metropolitan Washington, plaintiffs sought redress from an airport authority’s proposed

plan that would increase noise and pollution related to air traffic. 501 U.S. at 264–65.

The airport authority’s ability to implement the proposed plan was contingent on a

separate body, the Board of Review, retaining veto power over any such plans. Id. at

261. The Court held that the plaintiffs had standing to challenge the constitutionality of

the Board’s veto power because invalidating the veto would “prevent the enactment of

the [proposed] plan” and “is likely to redress their alleged injury,” even though the source

of the injury was neither the Board nor the veto power. See id. Similarly, in Cooksey, a

plaintiff sued a state agency for enforcing a law that restricted his ability to post dietary

advice on his website. 721 F.3d at 233. As to standing, this Court held that a favorable

decision either enjoining the enforcement of the challenged law or declaring the law

unconstitutional would fully redress the plaintiff’s injuries because his ability to engage

in the prohibited activity “would be restored without fear of penalty.” 721 F.3d at 238.



                                             30
      Here, Plaintiffs similarly seek to prevent the Commissioner from implementing

Va. Code Ann. § 46.2-395, which would restore their ability to drive without fear of

punishment. They seek a declaration that the suspension process is unconstitutional, an

order directing the Commissioner of the DMV to reinstate Plaintiffs’ driver’s licenses

without requiring any reinstatement fees, and an order to cease the processing of any

further suspension orders issued under the allegedly unconstitutional scheme. Granting

the requested relief would dismantle the system responsible for trapping Plaintiffs in a

vicious cycle of fines and unemployment. As the district court acknowledged, Plaintiffs

would no longer be stopped, charged, and convicted of driving on a suspended license

and would not incur additional fines and fees for driving. Stinnie, 2017 WL 963234, at

*17. Plaintiffs, for all practical purposes, would be able to drive and use their licenses

again without fear of penalty or incarceration—a tangible benefit sufficient to establish

redressability. 4 See Cooksey, 721 F.3d at 238; Gaston, 204 F.3d at 162.

      Indeed, the removal of reinstatement fees alone satisfies the redressability

requirement.   As the Supreme Court has held, the removal of even one significant

obstacle to the restoration of a plaintiff’s rights suffices to show redressability. See

Larson, 456 U.S. at 242–43 & n.15 (holding that plaintiffs had standing to challenge one

      4
          An injunction would also deter future constitutional violations. Enjoining the
Commissioner from enforcing the current scheme would prevent the state from
continuing to use suspensions to coerce payment—at least until new procedures are
created to distinguish those unable to pay from those unwilling to pay. Since Virginia
uses suspensions to generate revenue, any reduction in revenue incentivizes reform.
Thus, the remedy against the DMV is also likely to redress any procedural injury that
Plaintiffs may have suffered.


                                           31
part of state law requiring registration under charitable solicitation statute, even if

plaintiffs might ultimately be required to register for different reasons).

      The district court held that Plaintiffs’ injuries are not redressible because, even

with the requested injunctive relief, their licenses would still be suspended in the

technical, legal sense, because the state court orders remain intact. This conclusion is

problematic for several reasons. First, redressability does not require the remediation of

every injury. Larson, 456 U.S. at 242–43 & n.15. Even if Plaintiffs’ licenses were to

remain suspended in some abstract sense, it does not follow that the mitigation of the

real-world, negative consequences of such suspensions would not redress at least some of

their injuries. Furthermore, for the court to grant such injunctive relief, it would have to

have decided that the suspensions were effectuated pursuant to an unconstitutional

process. And, having been obtained through unlawful means, the suspensions would no

longer be valid or enforceable. Therefore, even in a technical, legal sense, Plaintiffs’

licenses would no longer be suspended.

       Because the relief sought would enable Plaintiffs to drive again, or at minimum

remove one roadblock to their doing so, I would hold that the alleged injuries are

redressible.

                                              C.

       The district court also erred in dismissing the case on sovereign immunity

grounds. Specifically, it held that the Ex parte Young exception to Eleventh Amendment

immunity does not apply to this case because the DMV Commissioner lacks a “special

relation” with the challenged statute or action. Stinnie, 2017 WL 963234, at *18–19

                                              32
(citing Ex parte Young, 209 U.S. at 159–60). However, because the Commissioner has

specific enforcement obligations under Va. Code Ann. § 46.2-395 pertaining to the

suspension and reinstatement of licenses, he clearly has the “special relationship” that Ex

parte Young requires.

       Ex parte Young permits suits challenging the unconstitutional actions of state

officers acting in their official capacity, notwithstanding states’ Eleventh Amendment

immunity. 209 U.S. at 159–60. The exception applies to “officers of the state [who] are

clothed with some duty in regard to the enforcement of the laws of the state.” Id. at 155–

56. However, the doctrine does not apply to officers who have only a general obligation

to enforce all laws of the state and who lack a “special relation” to the specific law or

action being challenged. Id. at 157. The “special relation” requirement therefore protects

officials like state governors and attorneys general, who “in a general sense” are “charged

with the execution of all [state] laws,” absent any additional linkage between their

position and the challenged laws. Id. at 157; see, e.g., McBurney v. Cuccinelli, 616 F.3d
393, 399 (4th Cir. 2010) (holding that state attorney general did not have sufficient

connection to challenged law); Waste Mgmt. Holdings, Inc. v. Gilmore, 252 F.3d 316,

331 (4th Cir. 2001) (dismissing governor as party to lawsuit).

       To meet this “special relation” requirement, the defendant must have both

“proximity to and responsibility for the challenged state action,” such that “a federal

injunction will be effective with respect to the underlying claim.” S.C. Wildlife Fed’n v.

Limehouse, 549 F.3d 324, 333 (4th Cir. 2008). The requirement is not a stringent one, as

the officer being sued need only “have some connection with the enforcement of the act.”

                                            33
See Ex parte Young, 209 U.S. at 157 (emphasis added). Indeed, it is not even “necessary

that such duty [of enforcement] be declared in the same act which is to be enforced.” Id.

Of course, if the challenged law does expressly confer an enforcement obligation on an

officer, then the existence of the requisite connection becomes especially clear. Ex parte

Young, 209 U.S. at 157.

       In this case, the Commissioner, who is not a generalized law enforcement official,

has express enforcement responsibilities under Va. Code Ann. § 46.2-395 to implement

license suspensions and to reinstate licenses. First, the Commissioner is the designated

recipient and record-keeper of all nonpayment and suspension notices from all state

courts. Va. Code Ann. § 46.2-395(C); see Action NC v. Strach, 216 F. Supp. 3d 597, 624

(M.D.N.C. 2016) (holding that DMV has sufficient connection to voter registration law

because it is charged with implementing registration procedures). The Commissioner is

also the entity charged with returning licenses to those who have complied with their

payment obligations. Va. Code Ann. §§ 46.2-395(B), (D). Finally, he is responsible for

collecting license reinstatement fees. Va. Code Ann. § 46.2-395(B). Given these specific

duties pertaining to license suspensions and reinstatements, the Commissioner can fairly

be said to have both “proximity to and responsibility for the challenged state action.” See

Limehouse, 549 F.3d at 333; cf. Hutto v. S.C. Ret. Sys., 773 F.3d 536, 551 (4th Cir. 2014)

(holding plaintiffs cannot sue state officers to enjoin collection of pension contributions

because officers have no role whatsoever in deducting contributions from wages).

       In concluding otherwise, the district court again relies on the fact that the statute

authorizes state courts to suspend licenses. However, the fact that state courts have the

                                            34
requisite proximity to the challenged action does not preclude the Commissioner from

having the same. At bottom, Plaintiffs seek to have their licenses restored, pending a

determination that they had the ability to pay when they defaulted on court debt.

Reinstatement is, of course, the ultimate flipside of suspension, and once licenses have

been suspended, a state court thereafter only notifies the Commissioner that a debt is

current. The state court does not direct the reinstatement of the license itself, as other

state courts may have issued additional suspension orders for other debt. As the only

state official responsible for reinstating driver’s licenses, the Commissioner of the DMV

cannot possibly be said to be too distant a party for this litigation.

       For those reasons, I would hold that the Ex parte Young exception to sovereign

immunity applies to the Commissioner in this case.



                                              IV.

       For the above reasons, I respectfully dissent in this case and would reverse the

district court’s dismissal for lack of jurisdiction. I would also reject Plaintiffs’ motion for

judicial notice of material that the district court excluded from the record because it

contains certain documents that are beyond what this Court ordinarily takes notice of and

is unnecessary to the decision.




                                              35